Citation Nr: 1636724	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, claimed as depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1978 to March 1980 and reported having had additional active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2009, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in March 2011 for further development of the evidence.  It was returned to the Board for further appellate consideration and, in March 2014, this remaining issue on appeal was again remanded for additional development.  This has now been accomplished and the case has again been returned for further appellate consideration.  


FINDING OF FACT

An acquired psychiatric disability, including depression, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSION OF LAW

An acquired psychiatric disability, including depression, was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in June 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, in July 2014, pursuant to remand by the Board.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran's representative has argued that the examination is inadequate and fails to comply with the Board's remand order.  It is asserted that the examiner did not provide the requested opinion regarding whether any acquired psychiatric disability may be related to the documented head injury sustained by the Veteran in service.  As noted, however, the Board finds that the opinion rendered completely answered the requested opinion.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Acquired Psychiatric Disability

The Veteran contends that service connection should be established for an acquired psychiatric disability.  It is asserted that her depression is related to the head injury that she sustained while on active duty.  

On examination for entry into service, no pertinent abnormality was noted.  Service treatment records do not show complaints or manifestations of any psychiatric disability.  Records do show that in November 1978 she fell and sustained a laceration injury of her head.  She was treated with an antiseptic scrub and sutured.  On follow-up evaluation, no swelling or sign of infection was noted.  It was stated that the injury was healing very well.  The assessment was resolving laceration, one suture.  On examination for separation from service, the Veteran indicated that she had no depression, excessive worry, or nervous trouble of any sort in her report of medical history.  Psychiatric clinical evaluation at that time was normal.  

Post-service medical evidence includes a February 2003 report of VA hospitalization  when it was noted that that the Veteran had a history of depression.  Her chief complaint was of getting depressed when her pain increased.  It was reported that she had a psychiatric history of multiple hospitalizations for alcohol dependence and drug abuse and was last seen by a psychiatrist 11 years ago for inpatient hospitalization and treatment of depression and overdose of her medications.  The diagnosis on discharge was of depression, not otherwise specified (NOS), rule out major depressive disorder, and alcohol dependence in remission.  In a June 2003 disability assessment report, a private psychologist stated that psychologically the Veteran reported having a significant history of depression dating back to her early childhood, being hospitalized about 15 times since she was 13 years old.  She reported having received private treatment and treatment from VA where she saw psychiatrists, psychologists, and counselors.  She further reported being suicidal since she was 13 years old.  Her last hospitalization was in February 2003 and she had attended a day treatment program following her discharge.  The diagnoses were pain disorder associated with both psychological factors and general medical condition; major depressive disorder, recurrent, moderate; and polysubstance dependence, sustained full remission.  The examiner stated that, from a psychological perspective, the Veteran reported experiencing a great deal of pain in her legs, feet, back and right side that was exacerbated when she was stressed or angered.  She appeared to be overly pre-occupied with her pain and was unable to complete daily activities as a result.  It was believed that the Veteran's numerous medical conditions played a role in the onset of her pain and that psychological factors assisted in maintaining her experiences of pain.  

In a September 2009 statement, a private counselor indicated that the Veteran had been treated over the past three years for depression and bipolar spectrum illness.  She had responded to treatment, but her symptoms remained only partially remitted.  Contributing factors to ongoing depressive symptoms included her not being able to function at a previous level or acquire gainful employment due to a head injury she had suffered thirty years ago.  

An examination was conducted by VA in July 2014.  At that time, the diagnosis was major depression.  The examiner stated that the Veteran presented with a complicated clinical picture.  She had a history of depression in childhood dating back to the age of 13, including her first psychiatric hospitalization at that time for suicidal ideation.  She had a history of childhood abuse (verbal abuse by her mother when her mother was drinking), alcohol and drug abuse in adolescence and disruptive and aggressive behavior in school for which she received numerous suspensions.  Her emotional and behavioral problems therefore predated her military service.  She increased her drinking in the service, but denied receiving substance abuse treatment.  She received one article 15 in the service for disrespect, but otherwise denied any behavioral problems.  She did not endorse any mental health treatment while she was in the active Army, but began receiving outpatient mental health services during the 12 years that she served in the Army reserves (she was unable to give a clear history).  She had been in and out of treatment over the years in the VA and numerous non-VA facilities for various conditions including major depression, mood disorder, NOS, psychosis, NOS, characterological problems (borderline and antisocial features), polysubstance abuse, and bipolar disorder.  She currently was receiving treatment at a private facility where her current active psychiatric diagnoses were depression and bipolar disorder.  She endorsed an incident in the service where she was mopping a floor in her socks, slipped, fell backwards, and hit her head on the corner of the counter.  She was taken to a local emergency room where she was stitched and released the same day.  She did not receive cognitive testing, followup neurology treatment or a TBI diagnosis.  Service treatment records are negative for mental health or neurology treatment related to her fall.  Non-VA records endorsed treatment for migraine headaches, fibromyalgia, trigeminal neuralgia and a stroke without any documented correlation between her head injury in the late 1970s and any of her neurological conditions or symptoms.  

The examiner went on to state that head trauma was not known to cause migraine-type of headaches or fibromyalgia.  It was also unlikely the cause of her trigeminal neuralgia given the location of the injury and the lack of symptoms for over 12 years.  She was not diagnosed with fibromyalgia or trigeminal neuralgia until after she experienced 2 strokes and/or TIAs in the late 1990s.  Given the chronology of the diagnoses, the known clinical course and causes of her neurological condition had been inconsistent with her type of head injury, and the large gap in time between her head injury and the development of her symptoms and diagnoses, it was less likely than not that her head injury was the cause of her neurological conditions.  The examiner went on to state that numerous VA psychiatric records, civilian psychiatric records and Social Security administration records documented her pre-existing difficulties with depression prior to the service as well as her post military treatment for depression as being due to her chronic pain (specifically her fibromyalgia and trigeminal neuralgia).  

There was no mention of her head injury in any of the mental health assessments over the years while there was a clear documentation of the association between her depression and her chronic pain from trigeminal neuralgia, and especially her fibromyalgia.  The only document obtained which even mentioned her head injury was a letter written by a private counselor in September 2009 in which her provider identified her head injury "30 years ago" as a contributing factor to ongoing depressive symptoms, including her inability "to function at a previous level or acquire gainful employment".  The examiner noted that there was no evidence was presented to support this opinion.  There was no documentation that the head injury was the cause of her unemployment, neurological conditions or depression.  She denied any occupational difficulties in the service or the Army reserves in the years following the head injury.  Despite being seen by neurologists over the years, there was no evidence that she had ever been diagnosed with a traumatic brain injury from her head injury which would account for any of her psychiatric, neurologic, or behavioral symptoms.  As stated above, in contrast to her numerous records that documented her depression/or other mental health diagnoses as either being lifelong, caused by her substance abuse, or due to her unemployment, life stressors, sexual identity difficulties, personality disorder characteristics, or chronic pain from her fibromyalgia and/or trigeminal neuralgia no documents, other than a letter from the private counselor, supported her head injury as the cause of her depression or mental health symptoms.  Even the counselor listed the head injury only as a "contributing factor to her current symptoms "and did not argue that it was the cause of her depression.  It was therefore less likely than not that her depression or other mental health diagnoses were due to her in-service head injury.  There was also no evidence that her premilitary depression was permanently aggravated by her head injury.  Given her strong history of emotional and behavior problems in childhood, characterological difficulties stemming from her childhood, sexual identity issues and substance abuse difficulties over the years (alcohol, cocaine and heroin), it was less likely than not that her head injury aggravated her pre-existing depression beyond its normal course or what would have been present based on these other stressors.  She had had some stabilization of her emotional instability, depression and anger problems since becoming comfortable with her sexual identity and obtaining and maintaining her sobriety.  She continued to experience daily pain from her fibromyalgia.  As stated in a number of VA and non-VA clinical records, it is more likely than not that her chronic pain from her fibromyalgia is the main cause of her current severity of depression and the primary reason for her unemployment.  She herself admitted that she medically retired in 2002 due to her fibromyalgia.  While she had been diagnosed with bipolar disorder in the past, she did not describe clear symptoms of mania that would justify a bipolar diagnosis.  Much of her moodiness, impulsivity, and anger problems were best explained by her characterological difficulties 

The Veteran's psychiatric disability, which has been diagnosed as depression, NOS, and major depression, was not manifested during service or until many years after her separation from active duty.  While there is some post-service evidence that the disability actually preexisted her entry into service, it is noted that no psychiatric impairment was noted on examination for entry into service.  A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  Although the VA examiner in July 2014 based some of the rationale for the negative nexus opinion on the reports of pre-service episodes of depression, the Board finds sufficient rationale that the current disabilities are related to physical disabilities has also been provided.  This rationale is supported by the complaints noted on entry into the February 2003 period of VA hospitalization.  Significantly, the record shows no psychiatric complaints during service, on examination for separation from service, or in the years immediately following her separation from active duty.  Moreover, the Board finds no credible evidence in the record that the psychiatric disability is related to the head injury she sustained in service.  As pointed out by the July 2014 examiner, there is no rationale of a relationship provided in the September 2009 counselor's statement.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


